DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 8/30/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language of “comprising planar gridless ion mirrors”.
Status of the Application
	Claim(s) 6-20 is/are pending.
	Claim(s) 6-20 is/are rejected.mak
Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claims 6 and 14-18 are rejected under pre-AIA  §35 U.S.C. 103(a) as being unpatentable over Koster et al. (US 2010/0301204 A1) [hereinafter Koster] in view of Makarov et al. (US 20120138785 A1) [hereinafter Makarov].
	Regarding claim 6, Koster teaches a method of mass spectral analysis in an analytical electrostatic trap, comprising: 
	forming an electrostatic trapping field having reflecting field regions (fig 1: 10a, 10b) 
	injecting a continuous ion beam (ESI, [0060]) into the trapping field at a small inclination angle with respect to the first X-direction (see fig 1) 

	detecting image current signal (see [0004,43]) induced by the oscillating ions; and 
	converting said signal into spectrum of oscillating frequencies with the subsequent conversion into (m/z) spectrum (see [0004,43]).
	Koster fails to explicitly disclose injecting the ion beam for a period longer than at least 100 ion oscillations within the trap. 
	However, Koster teaches prolonging ion residence time and time of flight inside the trap to advantageously measure ion oscillation at a higher mass resolution ([0003,04]). Furthermore, Koster II teaches using a period longer than at least 100 ion oscillations (few hundred kHz for one second, Koster II, [0045]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to increase the ion residence time as much as possible, including using the residence time greater than 100 or 300 ion oscillations, as taught by Koster II, in order to achieve the higher mass resolution taught by the combined prior art. Furthermore, it has held that discovering an optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
	Koster fails to explicitly disclose planar gridless ion mirrors.
	However, Makarov teaches a system to provide complex fields in electrostatic analyzers using simple machining methods (see Makarov, 0466,467], figs 2b, 2c), providing solid electrode as a plurality of planar gridless ion mirrors (see planar and gridless structure of each disk, e.g. fig 2d, and acting as ion mirrors given the constant potentials applied to each, e.g. Koster, [0030]; note alternately planar mirrors in Makarov, fig 2c). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Makarov in the system of the prior art, because a skilled artisan would have been motivated to look for ways to reduce cost and/or complexity of manufacturing the electrodes even with complex potentials, in the manner taught by Makarov. 

	Regarding claim 14, Koster teaches an electrostatic trap mass spectrometer comprising: 
	an ion source to form a continuous ion beam (ESI, [0060]); 
	an electrostatic trap (see fig 1) having ion reflecting regions (10a, 10b) 

	ion steering means (shape and configuration of the injection optics) for directing said ion beam within X-Y plane and at a small inclination angle with respect to the X-direction (see fig 1) for the period of ion beam injection into said trap; 
	means for effecting motion of at least a portion of trapped ions (arrangement of electrodes and injection parameters); 
	a detector (required for intended operation of system, see [0056-57]) for measuring image current signal induced by moving ion clouds ([0056-57]); and 
	means for reconstructing mass spectra from detector signal waveforms (see Fourier analysis, [0004,57]).
	Koster fails to explicitly disclose planar gridless ion mirrors.
	However, Makarov teaches a system to provide complex fields in electrostatic analyzers using simple machining methods (see Makarov, 0466,467], figs 2b, 2c), providing solid electrode as a plurality of planar gridless ion mirrors (see planar and gridless structure of each disk, e.g. fig 2d, and acting as ion mirrors given the constant potentials applied to each, e.g. Koster, [0030]; note alternately planar mirrors in Makarov, fig 2c). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Makarov in the system of the prior art, because a skilled artisan would have been motivated to look for ways to reduce cost and/or complexity of manufacturing the electrodes even with complex potentials, in the manner taught by Makarov. 

	Regarding claim 15, the combined teaching of Koster and Makarov teaches a radio-frequency ion guide for ion accumulation and to provide a periodic release of the continuous ion beam (see e.g. Paul trap, Koster, fig 8: 29).
	Regarding claim 16, the combined teaching of Koster and Makarov teaches the electrostatic trap further comprises electrostatic trap electrodes (see e.g. Koster, fig 1: 10a,b) wherein the electrostatic trap electrodes are selected from the group consisting of: (i) at least two electrostatic ion mirrors; (ii) at least two electrostatic deflecting sectors (see Koster, fig 1); and (iii) at least one ion mirror and at least one electrostatic sector.
	Regarding claim 17, the combined teaching of Koster and Makarov teaches the electrostatic trap electrodes provide a substantially two-dimensional electrostatic field (see figs 2-4) with one field symmetry selected from the group consisting of: (i) of planar symmetry, wherein the electrostatic trap 
	Regarding claim 18, the combined teaching of Koster and Makarov teaches the injection optics are selected from the group consisting of: (i) an aperture in one of the electrostatic trap electrodes (see fig 1: 13); (ii) an aperture in a temporarily biased section of the electrostatic trap electrodes; (iii) a field-free space and a deflector; (iv) an edge of the electrostatic trap electrodes forming a planar two-dimensional field; and (v) a section of said electrostatic trap.

Claims 6-11 and 13 are rejected under pre-AIA  §35 U.S.C. 103(a) as being unpatentable over Ko Ermakov et al. (WO 2008/063497 A2) [hereinafter Ermakov] (US 2010/0084549 A1 will be used as an English language equivalent for the remainder of this action).
	Regarding claim 6, Ermakov teaches a method of mass spectral analysis in an analytical electrostatic trap, comprising: 
	forming an electrostatic trapping field having reflecting field regions comprising planar
	injecting a continuous ion beam (generated by [0116]) into the trapping field at a small inclination angle with respect to the first X-direction (see fig 3)
	effecting motion of trapped ions (see fig 1); 
	detecting image current signal ([0148]) induced by the oscillating ions; and 
	converting said signal ([0148]) into spectrum of oscillating frequencies with the subsequent conversion into (m/z) spectrum (mass spectrum, [0072]).
	Ermakov fails to explicitly disclose the injecting step occurring for a period longer than at least 100 ion oscillations within said trap. 
	However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to adjust the injecting step time (pre-specified short periods of time selected to limit ion densities, see [0126]), including a time longer than a period of 100 ion oscillations in the trap, as a In re Aller, 105 USPQ 233. Furthermore, Koster II teaches using a period longer than at least 100 ion oscillations (few hundred kHz for one second, Koster II, [0045]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to increase the ion residence time as much as possible, including using the residence time greater than 100 or 300 ion oscillations, as taught by Koster II, in order to achieve the higher mass resolution taught by the combined prior art. Furthermore, it has held that discovering an optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
	Ermankov fails to explicitly disclose the ion mirrors being gridless.
	However, different opening structures, including gridless openings, were well known in the art to introduce ions. For example, in different embodiments, Ermankov teaches that the grid or mesh material can be replaced with a perforated sheet (see Ermankov, [0078,44]) which can avoid issues with avoid scattering on rough surfaces (see [0078]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teaching of Ermankov to enable the ability to avoid scattering on rough surfaces. Further, it is noted that adjustments to the shape of the openings, including gridless shapes, and/or separating the opening center portion from the outer solid portion (see Ermankov, fig 1) would have been obvious as a routine skill in the art. It is noted that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 

	Regarding claim 7, Ermakov teaches the step of effecting motion of trapped ions is further selected from the group consisting of: (i) a pulsed ion excitation; (ii) a pulsed removal of ion portion; (iii) a resonant excitation of ions within a limited span of oscillation frequencies (small oscillating RF potential, [0072]); (iv) a pulsed expansion or contraction of the trapping field; and (v) pulsed repulsion of ion packets within the field-free region.
	Regarding claim 8, Ermakov teaches intermediately accumulating ions in radiofrequency (RF) fields between periods of continuous ion injection (see trace gas concentration through multiple fill and ejection cycles, Ermankov, [0134], also see [0123]).
	Regarding claim 9, Ermakov teaches said reflecting electrostatic field region further comprises at least one field region selected from the group consisting of: (i) a field of ion mirrors (Ermankov, [0004], 
	Regarding claim 10, Ermakov teaches the electrostatic field extended in the Z-direction comprises a two-dimensional field selected from the group consisting of: (i) a hollow cylindrical field (see Ermankov, [0038]); and (ii) a planar field equipped with isochronous edge-bounding field.
	Regarding claim 11, Ermakov teaches said step of ion beam injection comprises one step selected from the group consisting of: (i) injection via the field-free region, assisted by switched ion displacement in the Y- direction; (ii) injection via Z-edge of said field-free region; (iii) injection via a switched section of electrostatic ion mirror (see fast switching, Ermankov, [0115]); and (iv) injection via a switched section of electrostatic sector.
	Regarding claim 13, Ermakov teaches said step of converting the image current signal into frequency spectrum comprises either: (i) a Fourier analysis; (see FFT spectrum analysis, Ermankov, [0148]) or (ii) a Filter Diagonalization Method (FDM).

Claim 12 is rejected under §35 U.S.C. 103(a) as being unpatentable over Ermankov, as applied to claim 6 above, further in view of Verentchikov (US 2007/0029473 A1, hereinafter Verentchikov).
	Regarding claim 12, Ermakov fails to explicitly disclose multiplexing electrostatic field volumes; and distributing said continuous ion beam into said electrostatic field volumes for parallel and independent mass analysis from either single or multiple ion sources. Ermakov further teaches the use of the electrostatic ion trap in known tandem mass spectrometer setups ([0132]), and in a different embodiment, Ermakov suggests using a multiplicity of the traps at the same time (see using a single RF drive, [0089]). However, Verentchikov teaches the use of multiplexed electrostatic analyzers (see fig 15) to enable the ability to perform tandem mass spectrometry (see [0151]), with parallel and independent mass analysis (parallel MS-MS on different parent ions, [0070,146]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the use of multiple analysis volumes of the combined prior art, in order to enable the ability to perform tandem mass spectrometry, in the manner taught by Verentchikov. 

Claim 19 is rejected under §35 U.S.C. 103(a) as being unpatentable over Koster and Makarov, as applied to claim 14 above, and further in view of Makarov et al. (US 2011/0084205 A1) [hereinafter Makarov II].
	Regarding claim 19, Koster teaches an ion mobility device (see fig 7, 8: 18, 25), but fails to explicitly disclose said ionization steering means is selected from the group consisting of a mass .

Claim 20 is rejected under §35 U.S.C. 103(a) as being unpatentable over Koster and Makarov, as applied to claim 14 above, further in view of Verentchikov (US 2007/0029473 A1, hereinafter Verentchikov).
	Regarding claim 20, the combined teaching of Koster and Makarov fails to explicitly disclose said electrostatic trap electrodes comprises a set of aligned slits forming multiplicity of trapping electrostatic fields, and wherein said injection optics comprises means for multiplexing ion flow between said trapping volumes. However, Verentchikov teaches the use of multiplexed electrostatic analyzers (see fig 15) to enable the ability to perform tandem mass spectrometry (see [0151]), with parallel and independent mass analysis (parallel MS-MS on different parent ions, [0070,146]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of multiple analysis volumes of Verentchikov and the combined prior art, because a person having ordinary skill in the art would have been motivated to look for ways to improve analysis over an entire system of mass spectrometry, including enabling the advantageous use of tandem mass spectrometry, in the manner taught by Verentchikov.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881